Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of McClendon et al., US Patent Appl. Pub. No. 2003/0074591, and further in view of Rogers et al., US Patent Appl. Pub. No. 2014/0304542.
Regarding claim 1, Lee discloses a method (FIG(s) 1, 2, and 9), comprising:
determining, by a host (FIG(s) 1-2, controller 110, paragraph 0037, lines 1-5), that a charge level of an energy source coupled to the host has fallen below a threshold value 
transmitting, from the host to a memory device (non-volatile memory device 130) coupled to the host (FIG(s) 1-2), signal (paragraph 0035, paragraph 0037, lines 5-8, paragraph 0056, lines 5-12) indicative to turn power loss protection on for the memory device (paragraph 0037, lines 5-12, paragraph 0038, lines 16-23), wherein the signal is transmitted based at least in part on determining that the charge level of the energy source has fallen below the threshold value (paragraph 0039, lines 36-38, paragraph 0041, lines 1-5, paragraph 0067, FIG. 9, 903-YES, 907, paragraphs 0093-0097).
Regarding claim 6, Lee discloses a method (FIG(s) 1-2, 4, 7 and 9), comprising:
an energy source (battery 141) coupled to the host (controller 110, FIG. 1);
Micron 2017-0421.01/US21BCH Docket No. 1008.0080007transmitting, from the host (FIG(s) 1-2, controller 110, paragraph 0037, lines 1-5) to a memory device (non-volatile memory device 130) coupled to the host (FIG(s) 1-2), signal (paragraph 0035, paragraph 0037, lines 5-8, paragraph 0056, lines 5-12) indicative to turn power loss protection on or off for the memory device (paragraph 0007, lines 3-9, paragraph 0008, paragraph 0009, lines 3-9, paragraph 0037, lines 1-12, paragraph 0038, lines 16-23, paragraph 0039, lines 33-38, paragraph 0041, lines 1-5, lines 10-15, paragraph 0068, FIG. 7, 703, YES or NO, paragraph 0084, FIG. 9, 903, YES or NO, paragraphs 0093-0095);
determining, by the memory device, whether to perform one or more power loss protection operations based at least in part on the signal received from the host (paragraph 0038, lines 7-12, lines 16-23, paragraph 0041, lines 15-20, paragraph 0067, FIG. 7, 703-YES, 707, paragraph 0086, FIG. 9, 903-YES, 907, paragraph 0097); and

Regarding claim 13, Lee discloses a system (FIG(s) 1-2 and 5-6), comprising:
a processor (Communication Processor (CP), not shown, separate from controller 110 – paragraph 0038, lines 1-4);
a controller (controller 110) coupled to the processor (paragraph 0038, lines 1-7), wherein at least one of the processor or controller is configured to:
determine that an energy source coupled with the processor is not removable (paragraph 0006, paragraph 0039, lines 1-15, lines 21-26, lines 33-36, paragraph 0050, lines 1-26, FIG. 7, 703-NO, 705, paragraphs 0084-0085); and
an interface coupled with the controller (an interface is inherently discloses – FIG(s) 1-2, connection between controller 110 and non-volatile memory device 130, paragraph 0056, lines 1-12) and configured to transmit, to a memory device (non-volatile memory device 130), signal (paragraph 0035, paragraph 0037, lines 5-8), paragraph 0056, lines 5-12) indicative to turn power loss protection off for the memory device (paragraph 0037, lines 1-12, paragraph 0038, lines 7-23, paragraph 0039, lines 33-36), wherein the signal is transmitted based at least in part on the processor or controller determining that the energy source coupled with the processor is not removable (paragraph 0006, paragraph 0027, lines 4-20, paragraph 0039, lines 1-15, lines 21-26, paragraph 0050, lines 1-26, FIG. 7, 703-NO, 705, paragraphs 0084-0085).

McClendon teaches in response to one or more power supplies failure in an electronic device 100, FIG. 2 (i.e. insufficient power), decreasing the clock frequency and the power supply voltage (i.e. reducing the power consumption) similar to Applicant’s invention (paragraph 0012, lines 7-14, paragraph 0013, lines 3-6, FIG. 4, ti406, paragraph 0030, lines 11-15, FIG. 9, paragraph 0035, lines 15-31). McClendon further teaches transmitting a single bit signal (FIG. 2, 202 – i.e. single data bit) in response to the detected power supply(s) failure, followed by respective reduction in power (paragraph 0028, lines 1-31). Thus, preventing data loss and errors (paragraph 0013, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, utilizing the single bit signal, as suggested by McClendon with the method and system disclosed by Lee in order to implement the transmitted signal being a single data bit. One of ordinary skill in the art would be motivated to do so in order to prevent data loss and errors.
With respect to claims 1 and 6, Lee and McClendon do not specifically state determining, by the host, the age of the energy source, wherein the single data bit is transmitted based at least in part on the determined age of the energy source.
Similarly, with respect to claim 13, Lee and McClendon do not specifically state determining, by at least one of the processor or controller, the age of the energy source, and transmitting the single data bit based at least in part on the determined age of the energy source.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described system and functionality, as suggested by Rogers with the method and system disclosed by Lee and McClendon in order to implement determining, by the host, the age of the energy source, wherein the single data bit is transmitted based at least in part on the determined age of the energy source, and determining, by at least one of the processor or controller, the age of the energy source, and transmitting the single data bit based at least in part on the determined age of the energy source. One of ordinary skill in the art would be motivated to do so in order to accurately determine the condition for transmitting the indicator for turning on power loss protection based at least in part of the age of the energy source, thus, preventing premature turn-on of power loss protection in the memory device.
Regarding claim 4, Lee further discloses the method, wherein the method includes:

transmitting, from the host to the memory device, the signaling indicative to turn power loss protection on for the memory device based at least on part on the determined rate of energy use by the host (paragraph 0037, lines 1-12, paragraph 0038, lines 7-23, paragraph 0041, lines 1-10, lines 16-20, paragraphs 0070-0071, paragraph 0082, lines 12-16).
Regarding claim 7, Lee further discloses the method, wherein the one or more power loss protection operations include a sudden power off recovery operation (paragraph 0005, paragraph 0007, lines 10-12, paragraphs 0008 and 0028).
Regarding claim 8, Lee further discloses the method, wherein the one or more power loss protection operations protect data that has been programmed to the memory device against an unexpected power loss (paragraph 0005, paragraph 0007, lines 10-12, paragraphs 0008 and 0028).
Regarding claim 9, Lee further discloses the method, wherein the one or more power loss protection operations protect data that is being programmed to the memory device against an unexpected power loss (paragraph 0005, paragraph 0007, lines 10-12, paragraphs 0008, 0028, and 0072).
Regarding claim 10, Lee further discloses the method, wherein determining whether to perform one or more power loss protection operations comprises determining whether to perform the one or more power loss protection operations on all data stored in the memory device (paragraph 0039, lines 31-33, paragraph 0048, lines 4-6, paragraph 0050, lines 23-26, paragraph 0080, lines 8-10, paragraph 0085, lines 26-29).
.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of McClendon et al., US Patent Appl. Pub. No. 2003/0074591, in view of Rogers et al., US Patent Appl. Pub. No. 2014/0304542, and further in view of Smith, US Patent No. 5,889,933.
Regarding claims 2 and 14, Lee, McClendon, and Rogers disclose the method and system, as per claims 1 and 13, respectively.
Lee, McClendon, and Rogers do not specifically state the single data bit indicative to turn power loss protection off for the memory device includes a flag that enables or disables turning power loss protection off for the memory device.
Smith teaches an apparatus and method for adaptive power failure recovery (FIG(s) 1 and 6, column 1, lines 4-6), utilizing determination whether a power-out flag (FIG. 1, 138), indicative of power failure is set or reset (cleared) by the UPS, thus, enabling/disabling operating in safe and normal mode, respectively (Abstract, column 2, line 65 – column 3, line 3, column 4, lines 3-6, lines 27-28, column 5, lines 11-16, column 10, line 55 – column 11, line 5). During the safe mode, all data received from the host is copied by the array controller to NVRAM prior of writing the data to the disk drives, thus, preventing data loss due to sudden power failure and insufficient UPS power (Abstract, column 2, lines 2-7, column 3, lines 4-10, column 4, lines 6-9, column 5, lines 16-27).
.
 Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of McClendon et al., US Patent Appl. Pub. No. 2003/0074591, in view or Rogers et al., US Patent Appl. Pub. No. 2014/0304542, in view of Smith, US Patent No.5,889,933, and further in view of “Boolean of truth values – Analytica Wiki” (referred to as NPL 1 herein).
Regarding claims 3 and 15, Lee, McClendon, Rogers, and Smith disclose the method and system, as per claims 2 and 14, respectively.
Lee, McClendon, Rogers, and Smith do not specifically state the flag comprises a Boolean value representative of whether to enable or disable turning power loss protection off for the memory device.
NPL 1 teaches Boolean values of True and False with their equivalent binary number 1 and 0, thus, providing logic for easily distinguishing and coding two conditions/states with single binary/bit number (page 1).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Boolean values, as suggested by NPL 1 with the method and system disclosed by Lee, McClendon, Rogers, and Smith in order to implement the flag comprises a Boolean value representative of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of McClendon et al., US Patent Appl. Pub. No. 2003/0074591, in view of Rogers et al., US Patent Appl. Pub. No. 2014/0304542, and further in view of Kojima, US Patent Appl. Pub. No. 2016/0070336.
Regarding claim 12, Lee, McClendon, and Rogers disclose the method, as per claim 6.
Lee, McClendon, and Rogers do not specifically state reducing, by the memory device, a number of error correction operations performed on data stored in Micron 2017-0421.01/US22 BCH Docket No. 1008.0080007the memory device upon determining to perform the one or more power loss protection operations.
Kojima teaches power loss protection (PLP) for memory system due to unordinary/sudden power-off (Abstract, FIG. 1, paragraph 0016-0017) and preventing error correction that is high in correction intensity (error correction that is long in correction processing time) from being executed at the time of PLP processing, thus, saving time (paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Kojima with the method and system disclosed by Lee, McClendon, and Rogers in order to implement reducing, by the memory device, a number of error correction operations performed on data stored in Micron 2017-0421.01/US22 BCH Docket No. 1008.0080007the memory device upon determining to perform the one or more power loss protection operations. One of ordinary skill in the art would be motivated to do so in order to save time.
s 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of McClendon et al., US Patent Appl. Pub. No. 2003/0074591, in view of Rogers et al., US Patent Appl. Pub. No. 2014/0304542, and further in view of Nay, US Patent No. 9,098,278.
Regarding claims 17 and 18, Lee, McClendon, and Rogers disclose the system, as per claim 13.
With respect to claim 17, Lee, McClendon, and Rogers do not specifically state at least one of the processor or controller is configured to determine that the energy source is currently charging, and the interface is configured to transmit, to the memory device, the single data bit indicative to turn power loss protection off for the memory device based at least in Micron 2017-0421.01/US23 BCH Docket No. 1008.0080007part on the processor controller determining that the energy source is currently charging.
With respect to claim 18, Lee, McClendon, and Rogers do not specifically state at least one of the processor or controller is configured to determine that the energy source is an unlimited energy source, and the interface is configured to transmit, to the memory device, the single data bit indicative to turn power loss protection off for the memory device based at least in part on the processor controller determining that the energy source is an unlimited energy source.
Nay teaches a server 101 (FIG(s) 1 and 3A-B) connected to Power source 110 (power rail providing DC or AC input power – i.e. unlimited energy source) and Battery 130, charged by Battery Charging Circuit 120 (column 4, lines 36-53, column 5, lines 47-55, column 7, lines 33-56), wherein upon determination that the battery is depleted, executing a reduced power consumption state or data saving state (Abstract). Thus, preventing data loss due to power outage (column 4, lines 6-19). Nay further teaches during the Data Saving State (FIG. 6, 630), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described system and functionality, as suggested by Nay with the system disclosed by Lee, McClendon, and Rogers in order to implement at least one of the processor or controller is configured to determine that the energy source is currently charging, and the interface is configured to transmit, to the memory device, the single data bit indicative to turn power loss protection off for the memory device based at least in Micron 2017-0421.01/US23 BCH Docket No. 1008.0080007part on the processor controller determining that the energy source is currently charging, and at least one of the processor or controller is configured to determine that the energy source is an unlimited energy source, and the interface is configured to transmit, to the memory device, the single data bit indicative to turn power loss protection off for the memory device based at least in part on the processor controller determining that the energy source is an unlimited energy source. One of ordinary skill in the art would be motivated to do so in order to prevent data loss due to power outage.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Appl. Pub. No. 2016/0335011 in view of McClendon et al., US Patent Appl. Pub. No. 2003/0074591, in view of Rogers et al., US Patent Appl. Pub. No. 2014/0304542, and further in view of Park et al., US Patent No. 7,428,633.

With respect to claim 19, Lee, McClendon, and Rogers do not specifically state at least one of the processor or controller is configured to, upon the interface transmitting the single data bit indicative to turn power loss protection off for the memory device, cease cycling power to the memory device.
With respect to claim 20, Lee, McClendon, and Rogers do not specifically state the interface is configured to, upon transmitting the single data bit indicative to turn power loss protection off for the memory device, cease transmitting a hardware reset signal to the memory device.
Park teaches initialization for embedded device with reset function (FIG(s) 2-6, column 1, lines 15-19), wherein hard reset (hardware reset) can selectively be avoided upon hang state of the device (FIG(s) 3-5, FIG. 6, 220-N). Park further teaches preventing cold booting (power cycling) even after hard reset was selected (FIG. 6, 242-N – column 5, lines 4-20). Thus, preventing inadvertent data loss due to hard resets/cold boots and preserving of memory data (column 1, line 58 – column 2, line 10, column 5, lines 26-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Park with the system disclosed by Lee, McClendon, and Rogers in order to implement at least one of the processor or controller is configured to, upon the interface transmitting the single data bit indicative to turn power loss protection off for the memory device, cease cycling power to the memory device, and the interface is configured to, upon transmitting the single data bit indicative to turn power loss protection off for the memory 
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 6, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The same was argued for the remaining dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186